     Case 3:20-cv-02298-JLS-RBM Document 13 Filed 01/07/21 PageID.231 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    SUSANA BATMAN, MICHAEL                            Case No.: 20-CV-2298 JLS (RBM)
      HENDERSON, and JOSHUA TORRES,
12
                                      Plaintiffs,       ORDER VACATING HEARING
13
      v.                                                (ECF No. 2)
14
      DAVID PEREZ and YUMA UNION
15
      HIGH SCHOOL DISTRICT,
16                                  Defendants.
17
18
19         Presently before the Court is Defendants David Perez and Yuma Union High School
20   District’s Motion to Dismiss (ECF No. 2). On its own motion, the Court VACATES the
21   hearing scheduled for January 14, 2020 at 1:30 p.m. and takes the matter under submission
22   without oral argument pursuant to Civil Local Rule 7.1(d)(1).
23         IT IS SO ORDERED.
24   Dated: January 7, 2021
25
26
27
28

                                                    1
                                                                            20-CV-2298 JLS (RBM)
